STATE OF WEST VIRGINIA

                                                                                                     FILED
                                SUPREME COURT OF APPEALS                                       October 21, 2014
                                                                                            RORY L. PERRY II, CLERK
                                                                                          SUPREME COURT OF APPEALS
C. B. III,                                                                                    OF WEST VIRGINIA

Claimant Below, Petitioner

vs.)     No. 13-0869 (BOR Appeal No. 2048068)
                     (Claim No. 2012013361)

PHOENIX DRILLING, INC.,
Employer Below, Respondent


                                    MEMORANDUM DECISION
       Petitioner C. B. III,1 on behalf of dependent minor C. B. IV, by Linda Garrett, his
attorney, appeals the decision of the West Virginia Workers’ Compensation Board of Review.
Phoenix Drilling, Inc., by Jeffrey B. Brannon, its attorney, filed a timely response.

        This appeal arises from the Board of Review’s Final Order dated July 26, 2013, in which
the Board affirmed a January 9, 2013, Order of the Workers’ Compensation Office of Judges. In
its Order, the Office of Judges affirmed the claims administrator’s July 11, 2012, decision which
calculated the compensation rate for dependent’s benefits as $415.03 per week. The Court has
carefully reviewed the records, written arguments, and appendices contained in the briefs, and
the case is mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

        Mr. B. worked for Phoenix Drilling, Inc. On May 1, 2011, he was killed when a forklift
crushed him against a wall. The claims administrator held the claim compensable and granted his
minor child, C. B., dependent’s benefits. The claims administrator calculated the compensation
rate at $415.03 per week, based on the report of Mr. B.’s wages from Phoenix Drilling, Inc. The

1
  In keeping with the Court’s policy of protecting the identity of minors, both the petitioner and his dependent will
be referred to by initials only. W. Va. R.A.P. 40(e).
                                                           1
claims administrator arrived at this compensation rate by determining that Mr. B.’s average
weekly wages equaled $622.52 and reduced this amount by a third according to the formula for
an award of total disability benefits. Following this decision, the attorney for C. B. requested that
the claims administrator reconsider Mr. B.’s wages and provide a higher compensation rate. On
July 11, 2012, the claims administrator issued a second decision, stating that the rate of $415.03
per week was correct. The claims administrator stated that the rate was based on the weekly
average of the best quarter out of the preceding four quarters. On January 9, 2013, the Office of
Judges affirmed the claims administrator’s decision. The Board of Review affirmed the Order of
the Office of Judges on July 26, 2013, leading C. B. to appeal.

       The Office of Judges concluded that Mr. B. failed to establish that the claims
administrator’s calculation of the compensation rate as $415.03 per week was incorrect. The
Office of Judges determined that Mr. B. did not identify a specific alternative benefit amount or
an alternative foundation for calculating the rate of compensation. The Office of Judges
considered several payroll forms submitted by C. B., but it determined that this information did
not warrant a different rate of compensation. The Board of Review adopted the findings of the
Office of Judges and affirmed its Order.

        On appeal, C. B. argues that the compensation rate for his dependent’s benefits should be
$692.93, which is the maximum weekly compensation rate for 2011. C. B. asserts that his
benefits should be based on Mr. B.’s overtime earnings on April 8, 2011, and April 9, 2011,
because these days represented his best daily rate of pay. C. B. asserts that calculating his
benefits based on these days’ earnings would entitle him to a significantly higher rate of
compensation.

        We agree with the conclusions of the Board of Review and the findings of the Office of
Judges. C. B. has not demonstrated that he is entitled to greater than $415.03 per week in
dependent’s benefits. The rate of compensation determined by the claims administrator was
based on the average weekly wages earned by Mr. B. and is consistent with the formula for
calculating benefits under West Virginia Code § 23-4-14(b)(2) (2005). The rate of $415.03 per
week is also supported by the evidence of Mr. B.’s weekly earnings in the record. The request to
increase C. B.’s rate of compensation to $692.93 is inconsistent with the language of West
Virginia Code § 23-4-14(b)(2) and is not supported by the evidence in the record. The requested
amount of $692.93 is improperly calculated based on Mr. B.’s occasional overtime earnings
instead of his average weekly wages.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.

                                                                                          Affirmed.

ISSUED: October 21, 2014

                                                 2
CONCURRED IN BY:
Chief Justice Robin J. Davis
Justice Brent D. Benjamin
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                               3